Exhibit 10.1
WAIVER TO FOURTH AMENDED
AND RESTATED CREDIT AGREEMENT
This WAIVER TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (this “Waiver”),
dated as of November 1, 2011, is made by and among PINNACLE ENTERTAINMENT, INC.,
a Delaware corporation (the “Borrower”), BARCLAYS BANK PLC, as the
administrative agent (the “Administrative Agent”), and the Required Lenders (as
defined below).
Recitals
A. The Borrower, the Lenders, and the Administrative Agent have entered into
that certain Fourth Amended and Restated Credit Agreement, dated as of August 2,
2011 (the “Credit Agreement”), among the Borrower, the several banks and other
financial institutions or entities from time to time parties to thereto, as
Lenders, Merrill Lynch, Pierce, Fenner & Smith Incorporated and J.P. Morgan
Securities LLC, as joint lead arrangers and joint book runners (in such
capacities, the “Arrangers”), Bank of America, N.A., JPMorgan Chase Bank, N.A.,
Credit Agricole Corporate and Investment Bank, Deutsche Bank Securities Inc. and
Wells Fargo Bank, N.A., as Syndication Agents, UBS Securities LLC and Capital
One National Association, as Senior Managing Agents, and the Administrative
Agent. Unless otherwise noted herein, any terms defined in the Credit Agreement
and not defined in this Waiver are used herein as defined in the Credit
Agreement after giving effect to this Waiver.
B. The Borrower has informed the Administrative Agent and the Lenders that
(i) the Borrower’s previously issued financial statements for the three and six
month periods ended June 30, 2011, respectively (the “Financials”), incorrectly
accounted for certain awards associated with the Borrower’s mychoice customer
loyalty program; and (ii) (a) as described in that certain letter dated
October 26, 2011 from the Borrower to the Administrative Agent, as a result of
the inaccuracies in the Financials and the effect of such inaccuracies with
respect to Sections 4.1(c), 4.7, 4.18 and 6.1(b) of the Credit Agreement one or
more Events of Default now exist and are continuing and (b) additional Defaults
or Events of Default may have arisen under the Credit Agreement and the other
Loan Documents as a result of the giving of representations and warranties which
may have been misleading as a result of such inaccuracies, or under
cross-default clauses triggered by the defaults described in clause (ii)(a)
above (such Defaults and Events of Default described in this clause (ii) shall
be referred to as the “Existing Defaults”).
C. The Borrower has requested that the Administrative Agent and the Lenders
waive the Existing Defaults.
D. Subject to the terms and conditions set forth herein, the Required Lenders
are willing to waive the Existing Defaults as hereinafter set forth.
Now Therefore, in consideration of the premises and the mutual agreements set
forth herein, the Borrower, the Administrative Agent and the Required Lenders
agree as follows:
Section 1. Waiver of Existing Defaults. Subject to the terms and conditions
herein, upon the effectiveness of this Waiver, the Administrative Agent and the
Lenders signatory hereto hereby waive the Existing Defaults provided however
that such waiver shall in no way constitute a waiver of any other Default or
Event of Default which may have occurred but which is not specifically
referenced as the “Existing Defaults,” nor shall this waiver obligate the
Administrative Agent and the Lenders to provide any further waiver of any other
Default or Event of Default under the Credit Agreement. Other than in respect of
the Existing Defaults, this waiver shall not preclude the future exercise of any
right, power, or privilege available to the Administrative Agent or the Lenders
whether under the Credit Agreement, the other Loan Documents or otherwise.

 

 



--------------------------------------------------------------------------------



 



Section 2. Representations and Warranties of the Borrower. In order to induce
the Required Lenders to enter into this Waiver, the Borrower represents and
warrants to the Lenders that:
2.1 Organizational Power; Authorization; Enforceable Obligations. The Borrower
has the organizational power and authority, and the legal right, to make,
deliver and perform this Waiver and each Subsidiary Guarantor has the
organizational power and authority, and the legal right, to make, deliver and
perform the Consent of Guarantors in the form of Exhibit A attached hereto (the
“Consent”). Each Loan Party has taken all necessary corporate or other action to
authorize the execution, delivery, and performance of this Waiver and the
Consent, as applicable, and the performance of the Loan Documents to which it is
a party as modified by this Waiver. This Waiver and the Consent have each been
duly executed and delivered on behalf of each Loan Party that is a party hereto.
This Waiver, the Consent, and the Loan Documents, as amended by this Waiver,
constitute a legal, valid and binding obligation of each Loan Party that is a
party thereto, enforceable against each such Loan Party in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
2.2 No Legal Bar. The execution, delivery and performance of this Waiver, the
Consent and the Loan Documents, as modified by this Waiver, will not violate in
any material respect any Requirement of Law or any Contractual Obligation of the
Borrower or any of its Subsidiaries and will not result in, or require, the
creation or imposition of any Lien on any of their respective properties or
revenues pursuant to any Requirement of Law or any such Contractual Obligation
(other than the Liens created by the Security Documents or permitted
thereunder). No Requirement of Law or Contractual Obligation applicable to the
Borrower or any of its Subsidiaries could reasonably be expected to have a
Material Adverse Effect.
2.3 No Default. After giving effect to this Waiver, no event has occurred, is
continuing, or will result from the execution and delivery of this Waiver or the
Consent, that would constitute a Default or an Event of Default.
2.4 Representations and Warranties. After giving effect to this Waiver, each of
the representations and warranties made by any Loan Party in or pursuant to the
Loan Documents shall be true and correct in all material respects as if made on
and as of the Waiver Effective Date (except for those representations and
warranties that speak as of a specific date, in which case such representation
or warranty shall be true and correct in all material respects as of such
specific date).
Section 3. Conditions to Effectiveness of this Waiver. This Waiver, and the
waivers contained herein, shall be effective on the date (such date, the “Waiver
Effective Date”) when each of the following conditions has been satisfied:
3.1 Execution of Waiver. The Borrower and the Required Lenders shall have
executed and delivered this Waiver.
3.2 Execution of Subsidiary Guarantor Consent. Each of the Guarantors shall have
executed and delivered the Consent of Guarantors in the form of Exhibit A
attached hereto.

 

2



--------------------------------------------------------------------------------



 



3.3 Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of the Waiver Effective Date as if
made on and as of such date after giving effect to this Waiver.
3.4 No Default. After giving effect to this Waiver and the extension of credit
to be made on such date, if any, and the application of the proceeds of such
extension of credit, no Default or Event of Default shall have occurred and be
continuing on the Waiver Effective Date.
3.5 Approvals. All governmental and third party approvals necessary or advisable
in connection with the transactions contemplated by this Waiver shall have been
obtained and be in full force and effect or otherwise applied for or requested
(and the Borrower has no reason to believe that they will not be obtained in due
course), and all applicable waiting periods shall have expired without any
action being taken or threatened by any competent authority which would
restrain, prevent or otherwise impose adverse conditions on the amendments
contemplated hereby.
3.6 Revised Financial Statements. The Borrower shall have delivered the
following to the Lenders:
(a) Revised financial statements for the three and six month periods ended June
30, 2011, required to be delivered pursuant to Section 6.1(b) of the Credit
Agreement, along with the deliveries required pursuant to Section 6.2(b) of the
Credit Agreement concurrently with the delivery of such revised financial
statements; and
(b) A copy of any filings made with the SEC with respect to such revised
financial statements on or prior to the Waiver Effective Date.
Section 4. Effect Of Waiver; Ratification. This Waiver is a Loan Document. From
and after the date on which this Waiver becomes effective, all references in the
Loan Documents to the “Credit Agreement” shall mean the Credit Agreement as
modified hereby. Except as expressly waived herein, the Credit Agreement and the
other Loan Documents, including the Liens granted thereunder, shall remain in
full force and effect, and all terms and provisions thereof are hereby ratified
and confirmed.
Section 5. Borrower Confirmation. The Borrower confirms that as modified hereby,
each of the Loan Documents is in full force and effect, and that none of the
Loan Parties has any defenses, setoffs or counterclaims to its Obligations.
Section 6. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
Section 7. No Waiver. Except as expressly set forth herein, the execution,
delivery and effectiveness of this Waiver does not constitute a waiver of any
Default or Event of Default, amend or modify any provision of any Loan Document
or constitute a course of dealing or any other basis for altering the
Obligations of any Loan Party.

 

3



--------------------------------------------------------------------------------



 



Section 8. Integration. The Credit Agreement and the other Loan Documents (as
modified by this Waiver) represents the entire agreement of the parties with
respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent, the Lead Arranger or
any Lender relative to the subject matter hereof not expressly set forth or
referred to herein.
Section 9. Captions. The catchlines and captions herein are intended solely for
convenience of reference and shall not be used to interpret or construe the
provisions hereof.
Section 10. Counterparts. This Waiver may be executed by one or more of the
parties to this Waiver on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Waiver shall be
effective as delivery of a manually executed counterpart hereof. A set of the
copies of this Waiver signed by all the parties shall be lodged with the
Administrative Agent.
[Remainder of page intentionally left blank]

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the undersigned as duly executed this Waiver as of
the date set forth above.

          BORROWER:   PINNACLE ENTERTAINMENT, INC.,
a Delaware corporation
      By:   /s/ Carlos A. Ruisanchez         Name:   Carlos A. Ruisanchez       
Title:   Executive Vice President and
Chief Financial Officer   

Waiver to Fourth Amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



ADMINISTRATIVE AGENT:

            BARCLAYS BANK PLC
      By:   /s/ Craig J. Malloy         Name:   Craig J. Malloy        Title:  
Director   

Waiver Signature Page

 

 



--------------------------------------------------------------------------------



 



            LENDER:

BANK OF AMERICA, N.A.
      By:   /s/ Brian D. Corum         Name:   Brian D. Corum        Title:  
Managing Director   

Waiver Signature Page

1

 

 



--------------------------------------------------------------------------------



 



            LENDER:

JPMorgan Chase Bank, N.A.
      By:   /s/ Marc E. Costantino         Name:   Marc E. Costantino       
Title:   Executive Director   

Waiver Signature Page

2

 

 



--------------------------------------------------------------------------------



 



            LENDER:

Barclays Bank PLC
      By:   /s/ Craig J. Malloy         Name:   Craig J. Malloy        Title:  
Director   

Waiver Signature Page

3

 

 



--------------------------------------------------------------------------------



 



                  LENDER:
 
                Credit Agricole Corporate and Investment Bank
 
                By:   /s/ David Bowers          
 
      Name:   David Bowers
 
           
 
      Title:   Managing Director
 
           
 
                By:   /s/ Joseph A. Asciolla          
 
      Name:   Joseph A. Asciolla
 
           
 
      Title:   Managing Director
 
           

Waiver Signature Page

4

 

 



--------------------------------------------------------------------------------



 



            LENDER:

DEUTSCHE BANK TRUST COMPANY AMERICAS
      By:   /s/ Mary Kay Coyle         Name:   Mary Kay Coyle        Title:  
Managing Director            By:   /s/ David A. Reid         Name:   David A.
Reid        Title:   Director   

Waiver Signature Page

5

 

 



--------------------------------------------------------------------------------



 



                      LENDER:    
 
                    Wells Fargo Bank    
 
               
 
  By:   /s/ Rick Bokum                   
 
      Name:   Rick Bokum     
 
         
 
   
 
      Title:   Managing Director     
 
         
 
   

Waiver Signature Page

6

 

 



--------------------------------------------------------------------------------



 



                      LENDER:    
 
                    Capital One, N.A.    
 
               
 
  By:   /s/ Ross Wales                   
 
      Name:   Ross Wales     
 
         
 
   
 
      Title:   Senior Vice President     
 
         
 
   

Waiver Signature Page

7

 

 



--------------------------------------------------------------------------------



 



                  LENDER:
 
                UBS LOAN FINANCE LLC
 
                By:   /s/ Irja R. Otsa          
 
      Name:   Irja R. Otsa
 
           
 
      Title:   Associate Director
 
           
 
                By:   /s/ Omar Musule          
 
      Name:   Omar Musule
 
           
 
      Title:   Associate Director
 
           

Waiver Signature Page

8

 

 



--------------------------------------------------------------------------------



 



Exhibit A
CONSENT OF GUARANTORS
Each of the undersigned is a Guarantor of the Obligations of the Borrower under
the Credit Agreement and hereby (a) consents to the foregoing Waiver,
(b) acknowledges that notwithstanding the execution and delivery of the
foregoing Waiver, the obligations of each of the undersigned Guarantors are not
impaired or affected and the Guaranties continue in full force and effect and
(c) ratifies its Guaranty and each of the Loan Documents to which it is a party.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
CONSENT OF GUARANTORS as of the date set forth above.

                              BILOXI CASINO CORP., a Mississippi corporation
CASINO MAGIC CORP., a Minnesota corporation
ST. LOUIS CASINO CORP., a Missouri corporation    
 
                                By:   /s/ Carlos A. Ruisanchez                  
                Name:   Carlos A. Ruisanchez                 Title:   Chief
Financial Officer    
 
                            CASINO ONE CORPORATION,
a Mississippi corporation
PNK (BOSSIER CITY), INC., a Louisiana corporation    
 
                                By:   /s/ Carlos A. Ruisanchez                  
                Name:   Carlos A. Ruisanchez                 Title:   Treasurer
   
 
                            BELTERRA RESORT INDIANA, LLC, a Nevada limited
liability company    
 
                                By:   Pinnacle Entertainment, Inc., its sole
member    
 
                                    By:   /s/ Carlos A. Ruisanchez              
           
 
              Name:   Carlos A. Ruisanchez    
 
              Title:   Executive Vice President and
Chief Financial Officer    
 
                            BOOMTOWN, LLC, a Delaware limited liability company
   
 
                                By:   Pinnacle Entertainment, Inc., its sole
member    
 
                                    By:   /s/ Carlos A. Ruisanchez              
           
 
              Name:   Carlos A. Ruisanchez    
 
              Title:   Executive Vice President and
Chief Financial Officer    

Waiver to Fourth Amended and Restated Credit Agreement

 





--------------------------------------------------------------------------------



 



                              PNK (ES), LLC, a Delaware limited liability
company    
 
                                By:   Pinnacle Entertainment, Inc., its sole
member    
 
                                    By:   /s/ Carlos A. Ruisanchez              
           
 
              Name:   Carlos A. Ruisanchez    
 
              Title:   Executive Vice President and
Chief Financial Officer    
 
                            PNK (ST. LOUIS RE), LLC, a Delaware limited
liability company    
 
                                By:   Pinnacle Entertainment, Inc., its sole
member    
 
                                    By:   /s/ Carlos A. Ruisanchez              
           
 
              Name:   Carlos A. Ruisanchez    
 
              Title:   Executive Vice President and
Chief Financial Officer    
 
                            PNK (CHILE 1), LLC, a Delaware limited liability
company    
 
                                By:   Pinnacle Entertainment, Inc, its sole
member    
 
                                    By:   /s/ Carlos A. Ruisanchez              
           
 
              Name:   Carlos A. Ruisanchez    
 
              Title:   Executive Vice President and
Chief Financial Officer    
 
                            PNK (CHILE 2), LLC, a Delaware limited liability
company    
 
                                By:   Pinnacle Entertainment, Inc, its sole
member    
 
                                    By:   /s/ Carlos A. Ruisanchez              
           
 
              Name:   Carlos A. Ruisanchez    
 
              Title:   Executive Vice President and
Chief Financial Officer    

Waiver to Fourth Amended and Restated Credit Agreement

 





--------------------------------------------------------------------------------



 



                              OGLE HAUS, LLC, an Indiana limited liability
company    
 
                                By:   Belterra Resort Indiana, LLC, its sole
member    
 
                                    By:   Pinnacle Entertainment, Inc., its sole
member    
 
                                    By:   /s/ Carlos A. Ruisanchez              
           
 
              Name:   Carlos A. Ruisanchez    
 
              Title:   Executive Vice President and
Chief Financial Officer    
 
                            PNK (LAKE CHARLES), L.L.C., a Louisiana limited
liability company    
 
                                By:   Pinnacle Entertainment, Inc., its sole
member and manager    
 
                                    By:   /s/ Carlos A. Ruisanchez              
           
 
              Name:   Carlos A. Ruisanchez    
 
              Title:   Executive Vice President and
Chief Financial Officer    
 
                            PNK (RENO), LLC, a Nevada limited liability company
   
 
                                By:   Pinnacle Entertainment, Inc., its sole
member    
 
                                    By:   /s/ Carlos A. Ruisanchez              
           
 
              Name:   Carlos A. Ruisanchez    
 
              Title:   Executive Vice President and
Chief Financial Officer    
 
                            LOUISIANA-I GAMING, a Louisiana partnership in
Commendam    
 
                                By:   Boomtown, LLC, its general partner    
 
                                    By:   Pinnacle Entertainment, Inc., its sole
member    
 
                                        By:   /s/ Carlos A. Ruisanchez          
                   
 
                  Name: Carlos A. Ruisanchez    
 
                  Title:   Executive Vice President and
            Chief Financial Officer    

Waiver to Fourth Amended and Restated Credit Agreement

 





--------------------------------------------------------------------------------



 



                                  PNK (BATON ROUGE) PARTNERSHIP, a Louisiana
partnership    
 
                                    By:   PNK Development 8, LLC, its Managing
Partner    
 
                                        By:   Pinnacle Entertainment, Inc., its
sole member    
 
                                            By:   /s/ Carlos A. Ruisanchez      
                       
 
                  Name:   Carlos A. Ruisanchez    
 
                  Title:   Executive Vice President and
Chief Financial Officer    
 
                                PNK Development 7, LLC, a Delaware limited
liability company    
 
                                    By:   Pinnacle Entertainment, Inc., its sole
member    
 
                                        By:   /s/ Carlos A. Ruisanchez          
                                Name:   Carlos A. Ruisanchez                    
Title:   Executive Vice President and
Chief Financial Officer    
 
                                PNK Development 8, LLC, a Delaware limited
liability company    
 
                                    By:   Pinnacle Entertainment, Inc., its sole
member    
 
                                        By:   /s/ Carlos A. Ruisanchez          
                                Name:   Carlos A. Ruisanchez                    
Title:   Executive Vice President and
Chief Financial Officer    
 
                                PNK Development 9, LLC, a Delaware limited
liability company    
 
                                    By:   Pinnacle Entertainment, Inc., its sole
member    
 
                                        By:   /s/ Carlos A. Ruisanchez          
                                Name:   Carlos A. Ruisanchez                    
Title:   Executive Vice President and
Chief Financial Officer    

Waiver to Fourth Amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



                              PNK (OHIO), LLC, an Ohio limited liability company
 
                                By:   Pinnacle Entertainment, Inc., its sole
member
 
                                    By:   /s/ Carlos A. Ruisanchez              
                    Name:   Carlos A. Ruisanchez                 Title:  
Executive Vice President and
Chief Financial Officer
 
                            PNK (OHIO) II, LLC, an Ohio limited liability
company
 
                                By:   PNK (Ohio), LLC, its sole member
 
                                    By:   Pinnacle Entertainment, Inc., its sole
member
 
                                        By:   /s/ Carlos A. Ruisanchez          
           
 
                  Name:   Carlos A. Ruisanchez
 
                  Title:   Executive Vice President and
Chief Financial Officer
 
                            PNK (OHIO) III, LLC, an Ohio limited liability
company
 
                                By:   PNK (Ohio), LLC, its sole member
 
                                    By:   Pinnacle Entertainment, Inc., its sole
member
 
                                        By:   /s/ Carlos A. Ruisanchez          
           
 
                  Name:   Carlos A. Ruisanchez
 
                  Title:   Executive Vice President and
Chief Financial Officer

Waiver to Fourth Amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------



 



                                  PNK (SCB), L.L.C., a Louisiana limited
liability company    
 
                                    By:   PNK Development 7, LLC, its sole
member    
 
                                        By:   Pinnacle Entertainment, Inc., its
sole member    
 
                                            By:   /s/ Carlos A. Ruisanchez      
                       
 
                  Name:   Carlos A. Ruisanchez    
 
                  Title:   Executive Vice President and
Chief Financial Officer    
 
                                PNK (STLH), LLC, a Delaware limited liability
company    
 
                                    By:   Pinnacle Entertainment, Inc., its sole
member    
 
                                        By:   /s/ Carlos A. Ruisanchez          
                                Name:   Carlos A. Ruisanchez                    
Title:   Executive Vice President and
Chief Financial Officer    
 
                                President Riverboat Casino-Missouri, Inc., a
Missouri corporation    
 
                                    By:   /s/ Carlos A. Ruisanchez              
                    Name:   Carlos A. Ruisanchez                 Title:   Chief
Financial Officer and Treasurer    
 
                                PNK (River City), LLC, a Missouri limited
liability company    
 
                                    By:   Pinnacle Entertainment, Inc., its sole
member    
 
                                        By:   /s/ Carlos A. Ruisanchez          
                                Name:   Carlos A. Ruisanchez                    
Title:   Executive Vice President and
Chief Financial Officer    
 
                                YANKTON INVESTMENTS, LLC, a Nevada limited
liability company    
 
                                    By:   /s/ John A. Godfrey                  
                Name:   John A. Godfrey                 Title:   Manager    

Waiver to Fourth Amended and Restated Credit Agreement

 

 